     Case 3:20-cv-01878-MMA-AHG Document 14 Filed 04/12/21 PageID.73 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    JULISSA COTA,                                        Case No. 20-cv-1878-MMA (AHG)
12                                        Plaintiff,
                                                           ORDER GRANTING JOINT
13    v.                                                   MOTION TO DISMISS
14    SOMA INTIMATES, LLC,
                                                           [Doc. No. 13]
15                                     Defendant.
16
17
18         The parties have filed a joint motion to dismiss the action with prejudice pursuant
19   to Federal Rule of Civil Procedure 41(a)(1). See Doc. No. 13. Good cause appearing, the
20   Court GRANTS the parties’ joint motion and DISMISSES this action with prejudice.
21   Each party shall bear its own attorneys’ fees and costs. The Court DIRECTS the Clerk
22   of Court to terminate this action in its entirety.
23         IT IS SO ORDERED.
24
25   Dated: April 12, 2021
26
27
28

                                                       1
                                                                             20-cv-1878-MMA (AHG)
